DETAILED ACTION
Applicant's amendment, filed 09 April 2021, is acknowledged.  Claims 5-11 and 22-25 have been cancelled.  Claims 1-3, 14, and 15 have been amended.  No claims have been added.  Claims 1-4 and 12-21 are pending and under consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement filed 09 April 2021 has been considered.  An initialed copy of the IDS accompanies this Notice.  

Terminal Disclaimer
The terminal disclaimer filed on 09 April 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US10160806 (of record) has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendment addressed informalities and cancelled withdrawn claims.  Regarding the rejection under 35 USC 112(a), Applicant’s arguments are found convincing in conjunction with the claim amendments.  Specifically, it is agreed that sufficient examples of anti-PD-1 and anti-LAG-3 antibodies suitable for incorporation into the particular bi-specific Fc .  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960.  The examiner can normally be reached on Mon to Fri generally 7:30-6:00 (with midday flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JESSICA H ROARK/Primary Examiner, Art Unit 1643